ORDER

PER CURIAM.
The Schlueter Company, appellant, appeals from an award of the Labor and Industrial Relations Commission (Commission) awarding death benefits to respondent Samson Kepoo following the death of employee Ernest Skabialka. Appellant argues on appeal that the Commission erred in finding that there was competent and substantial evidence supporting an award of death benefits to respondent because the evidence established that respondent was not a “dependent” under Section 287.240(4) RSMo 2001.
We have reviewed the briefs of the parties, the legal file, and the record on ap*66peal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).